WISS, Judge
(concurring in the result):
I write separately to set forth my view on several aspects of the lead opinion and my basis for concurring with the majority’s disposition of this appeal.
I
I offer no view as to whether Major Harrison had probable cause when he authorized the search here in question. Both the military judge and the Court of Military Review concluded that Harrison did not have probable cause. 32 MJ 924, 927 (1991). I view that conclusion in the accused’s favor as the law of the case, see United States v. Ravenel, 26 MJ 344, 350 n. 5 (CMA 1988), and, thus, will not reevaluate it here. Accordingly, I do not associate myself with Part II of the lead opinion.
II
Whatever seeming relevance there once might have been to a discussion that might impliedly question application of the Bill of Rights to the military is tardy. As then-Chief Judge Everett observed over a decade ago:
The time is long past when scholars disputed the applicability of the Bill of Rights to service personnel. Instead, our premise must be “that the Bill of Rights applies with full force to men and women in the military service unless any given protection is, expressly or by necessary implication, inapplicable” and, therefore, that the Fourth Amendment does shield the serviceperson. United States v. Middleton, 10 MJ 123, 126 (CMA 1981) (footnote omitted); United States v. Ezell, [6 MJ 307] at 313 [ (CMA 1979)]; United States v. Hartsook, 15 USCMA 291, 35 CMR 263 (1965).
United States v. Stuckey, 10 MJ 347, 349 (CMA 1981) (footnote omitted).
Understandably, then, I am troubled by the quotation in footnote 2 of the principal opinion. Specifically, I am unsure what suggests to the authors of that quotation that, “[s]trangely enough, in one sense the question remains open.” First, as just indicated and as the lead opinion acknowledges in its continuation of that footnote, this Court quite clearly has applied the pertinent portions of the Bill of Rights. See United States v. Jacoby, 11 USCMA 428, 430-31, 29 CMR 244, 246-47 (1960), citing Burns v. Wilson, 346 U.S. 137, 73 S.Ct. 1045, 97 L.Ed. 1508 (1953). Unless and until the Supreme Court of the United States hold otherwise, the law of this Court closes this question. Second, as the separate opinion of the Chief Judge demonstrates, the Supreme Court has applied pertinent portions of the Bill of Rights to the military. In doing so, nothing in the actions of the Supreme Court cited by the Chief Judge indicates that the Court has assumed application of constitutional provisions without so deciding; thus, I must reject the implication that this assumed application of the Bill of Rights has somehow left the question open.
Thus, I am unsure what is the purpose of footnote 2. If, though, it is to suggest any uncertainty on this question, I disagree.
Ill
The principal opinion equates the requirement that a military commander must be neutral and detached when issuing a search authorization, on the one hand, with the neutrality and detachment of a magistrate determining probable cause, on the other. From this, that opinion concludes that a military commander’s search authorization necessarily serves as an equally sound basis for applying the good-faith exception as does a magistrate’s warrant. I believe that this logical leap is flawed.
A
In United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), the *50Supreme Court of the United States “modified somewhat” the exclusionary rule that seeks to enforce the Fourth Amendment’s protection against unreasonable searches and seizures. Id. at 905, 104 S.Ct. at 3411. The Court went on to conclude that, where law enforcement officers seize evidence in reasonable good-faith reliance on a search “warrant issued by a detached and neutral magistrate,” that evidence is admissible on the merits in a subsequent criminal trial. Id. at 913, 104 S.Ct. at 3415. As the majority opinion of the court below recognized:
The underlying premise of Leon is that the exclusionary rule is designed to deter police misconduct, and that purpose is not advanced when the police act in good faith reliance on a judicial officer’s determination of probable cause.
32 MJ 924, 928 (1991). Thus, it is clear that the good-faith exception of Leon has two points of focus: First, the existence of a search warrant that was issued by a “detached and neutral magistrate”; and second, the reasonable good-faith reliance on that warrant by the executing officers.
Application of this exception in military practice is not difficult conceptually where the search is pursuant to a military magistrate’s warrant. The difficulty has come in attempted application of the exception, in light of its rationale, to search authorizations given by military commanders. Mil. R.Evid. 311(b)(3), Manual for Courts-Martial, United States, 1984, reflects confusion as to the appropriate analysis,* and the principal opinion in this case, if anything, contributes to it.
It is helpful to a clearer analysis of the exception if each of the two points of the Supreme Court’s focus in Leon is considered in the context of military justice.

Warrant by a “detached and neutral magistrate”

The Leon majority reviewed its “strong preference for warrants” and the concomitant “ ‘great deference’ [that should be given] to a magistrate’s determination.” 468 U.S. at 914, 104 S.Ct. at 3416. In considering the deterrence basis for the exclusionary rule as applied to a magistrate’s warrant, the Court noted:
To the extent that proponents of exclusion rely on its behavioral effects on judges and magistrates in these areas, their reliance is misplaced. First, the exclusionary rule is designed to deter police misconduct rather than to punish the errors of judges and magistrates. Second, there exists no evidence suggesting that judges and magistrates are inclined to ignore or subvert the Fourth Amendment or that lawlessness among these actors requires application of the extreme sanction of exclusion.
Third, and most important, we discern no basis and are offered none, for believing that exclusion of evidence seized pursuant to a warrant will have a significant deterrent effect on the issuing judge or magistrate____ [T]o the extent that the rule is thought to operate as a “systemic” deterrent on a wider audience, it clearly can have no such effect on individuals empowered to issue search warrants. Judges and magistrates are not adjuncts to the law enforcement team; as neutral judicial officers, they have no stake in the outcome of particular criminal prosecutions. The threat of exclusion thus cannot be expected significantly to deter them. Imposition of the exclusionary sanction is not necessary meaningfully to inform judicial officers of their errors, and we cannot conclude that admitting evidence obtained pursuant to a warrant while at the same time *51declaring that the warrant was somehow defective will in any way reduce judicial officers’ professional incentives to comply with the Fourth Amendment, encourage them to repeat their mistakes, or lead to the granting of all colorable warrant requests.
Id. at 916-17, 104 S.Ct. at 3417 (footnotes omitted).
In my view, these observations concerning the lack of connection between deterrence through exclusion do not necessarily apply as persuasively to command search authorizations as to magistrates’ warrants. A neutral and detached military commander may authorize a search, not because the commander and the authorization are equivalent to a magistrate and a warrant, but “because it complies with the Fourth Amendment’s basic norm of reasonableness ... in light of his responsibilities and the expectations of the persons who will be affected by the searches and seizures.” United States v. Stuckey, 10 MJ at 361 (footnote omitted). Simply because a particular commander may be “detached and neutral” enough to conclude that a search pursuant to his or her authorization based on probable cause was “reasonable” under the Fourth Amendment does not ineluctably lead to a conclusion that that commander’s authorization is entitled to the “great deference” of a magistrate’s warrant if later that authorization is found not to have been based on probable cause.
For instance, it is not abundantly clear to me that—in contradistinction to judges and magistrates—there is no basis to believe that exclusion of evidence seized pursuant to a command authorization will not have a significant deterrent effect on certain commanders. Stated another way, and to paraphrase the Supreme Court’s discussion quoted above, I do not believe that it is at all clearcut that the exclusionary rule “can have no such [deterrent] effect on individuals empowered to” authorize searches when those individuals are commanders.
Further, and again paraphrasing from the Supreme Court’s observations related to deterrence, commanders may not literally be “adjuncts to the law enforcement team,” but it is not entirely fair to conclude that “they have no stake in the outcome of particular criminal prosecutions.” It may well be, as the Supreme Court determined, that admitting evidence seized pursuant to a defective warrant will not “in any way reduce judicial officers’ professional incentives to comply with the Fourth Amendment, encourage them to repeat their mistakes, or lead to the granting of all color-able warrant requests.” 468 U.S. at 917, 104 S.Ct. at 3417 (emphasis added). But it is naive to conclude, in my opinion, that admitting evidence seized pursuant to a defective command authorization will not do so.
The untempered reality is that military officers’ professional incentives when faced with requests for search authorizations are much more complex than are those of judicial officers. Unlike magistrates—civilian or military—“[a] military commander has responsibilities for investigation and for law enforcement that a magistrate does not possess. Also, he has responsibilities for the welfare and combat readiness of the personnel under his command.” United States v. Stuckey, supra at 359. Accord United States v. Morris, 28 MJ 8, 12 (CMA 1989) (Everett, C.J.); United States v. Queen, 26 MJ 136, 141-42 (CMA 1988) (Everett, C.J.). Thus, I do not criticize commanders who have mixed emotions when search authorizations are requested; rather, I merely recognize that their incentives are not so clear and simple as those of judicial officials—simply because their responsibilities are more complex.
This should not be read to infer that I believe that all commanders qua commanders do not meet the Supreme Court’s expectations of the detached and neutral judicial officers whose probable-cause determinations are entitled to be executed in reasonable good faith. Necessarily, this judgment must be ad hoc because, just like the facts underlying the probable-cause decision itself, the circumstances vary from case to case. In other words, a commander’s authorization is not ineligible per se from serving as the basis for application of *52a good-faith exception; neither, however, is it as fully and automatically entitled to the deference in that regard as a warrant from a magistrate, civilian or military, would be.
As the proponent of the evidence, it is trial counsel’s responsibility, in the face of a proper defense objection to the evidence, not only to show existence of probable cause if that is the Government’s primary basis of admissibility but also, alternatively, to demonstrate an adequate factual basis upon which the military judge and appellate courts may conclude that the particular commander in that case is the sort of official that the Supreme Court in Leon had in mind—one who is akin to a “judicial officer[ ]” with “no stake in the outcome of particular criminal prosecutions.” United States v. Leon, 468 U.S. at 917, 104 S.Ct. at 3417. It is only this sort of commander who, in practical reality, will not be deterred by the exclusionary rule; thus, it is only this sort of commander whose authorizations are entitled to be relied upon in reasonable good faith. See id. at 927-28, 104 S.Ct. at 3422-23 (Blackmun, J., concurring).

Reasonable good-faith reliance

Given a commander whose authorization is entitled to the “great deference” to which a magistrate’s warrant is entitled, evidence yielded by “objectively reasonable” enforcement of that commander’s subsequently invalidated search authorization will not be suppressed. See id. at 919, 104 S.Ct. at 3418. As the Supreme Court acknowledged, this “assumes, of course, that the officers properly executed the warrant and searched only those places and for those objects that it was reasonable to believe were covered by the warrant. Cf. Massachusetts v. Sheppard, [468 U.S. 981, 989, n. 6, 104 S.Ct. 3424, 3428 n. 6, 82 L.Ed.2d 737] ...” 468 U.S. at 918 n. 19, 104 S.Ct. at 3418 n. 19.
Adding flesh to the “objectively reasonable” enforcement of an authorization, the Supreme Court had this to say in Leon:
... “[A] warrant issued by a magistrate normally suffices to establish” that a law enforcement officer has “acted in good faith in conducting the search.” United States v. Ross, 456 U.S. 798, 823, n. 32, 102 S.Ct. 2157, 2172, n. 32, 72 L.Ed.2d 572 (1982). Nevertheless, the officer’s reliance on the magistrate’s probable-cause determination and on the technical sufficiency of the warrant he issues must be objectively reasonable, cf. Harlow v. Fitzgerald, 457 U.S. 800, 815-819, 102 S.Ct. 2727, 2736-2738, 73 L.Ed.2d 396 (1982), and it is clear that in some circumstances the officer will have no reasonable grounds for believing that the warrant was properly issued.
Suppression therefore remains an appropriate remedy if the magistrate or judge in issuing a warrant was misled by information in an affidavit that the affiant knew was false or would have known was false except for his reckless disregard of the truth. Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978). The exception we recognize today will also not apply in cases where the issuing magistrate wholly abandoned his judicial role in the manner condemned in Lo-Ji Sales, Inc. v. New York, 442 U.S. 319, 99 S.Ct. 2319, 60 L.Ed.2d 920 (1979); in such circumstances, no reasonably well trained officer should rely on the warrant. Nor would an officer manifest objective good faith in relying on a warrant based on an affidavit “so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.” Brown v. Illinois, 422 U.S., [590] at 610-611, 95 S.Ct. [2254] at 2265 [45 L.Ed.2d 416] [(1975)] (POWELL, J., concurring in part); see Illinois v. Gates, supra, [462 U.S. 213] at 263-264, 103 S.Ct. at 2345-2346 [(1983)] (WHITE, J., concurring in judgment). Finally, depending on the circumstances of the particular case, a warrant may be so facially deficient— i.e., in failing to particularize the place to be searched or the things to be seized— that the executing officers cannot reasonably presume it to be valid. Cf. Massachusetts v. Sheppard, [468 U.S. 981], *53at 988-991, 104 S.Ct. 3424, at 3427-3429 [(1984)].
468 U.S. at 922-23, 104 S.Ct. at 3420 (footnotes omitted).
B
Applying these principles, I agree with the majority that the good-faith exception applies in this case. The record reflects that Major Harrison met the Supreme Court’s vision of “a detached and neutral ... judicial officer” whose probable-cause determinations are entitled to “great deference.” In the absence of any evidence to the contrary, I will not suppose otherwise.
I pause, however, to reiterate the principal opinion’s acknowledgement of Major Harrison’s apparent relative lack of familiarity with the notion of probable cause. 35 MJ at 42. Under some circumstances, where an authorizing official has such an infirm basis to make his judgment, that official might well fall short of one whose judgments are entitled to “great deference.” Major Harrison, however, sought the opinion of the staff judge advocate as to the sufficiency of this information to support probable cause, and the staff judge advocate advised him that it met that standard. While not a prototype and while the military ought to ensure that anyone to whom it gives the authority to order searches is appropriately trained to perform that mission, just like any other mission, I am satisfied that any deficiency as to Major Harrison’s ability to perform as a “judicial officer” was thus remedied.
Candidly, I have some pause in this case as to the reasonable good-faith reliance of the law enforcement officers on that authorization. Sergeant McKinnon, who made the request of Major Harrison, did not give Harrison all the information that he had— that is, that the cashiers’ information was given 5 weeks earlier. He also did not tell Harrison anything about the cashiers themselves upon which Harrison might judge the quality of their information. However, I see no indication in the record that these omissions were a conscious effort to affect Harrison’s evaluation of probable cause, so I conclude that they do not show an absence of objective good faith of the executing officials. Moreover, I see no indication of any other reason to believe that the law enforcement officers did not act with objective reasonableness in relying on and in carrying out the authorization.

For instance, Mil.R.Evid. 311(b)(3)(B) requires that, as part of the good-faith exception, it must be found that “[t]he individual issuing the authorization or warrant had a substantial basis for determining the existence of probable cause.” I can find no basis at all for this in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984). Moreover, under the majority opinion in United States v. Figueroa, 35 MJ 54 (CMA 1992), which I do not fully join, once it can be found on review that the authorizing official had a substantial basis for the belief that probable cause existed, then the finding of probable cause is affirmed, and usually the good-faith reliance on that finding would not then be in issue.